Whitaker, Judge,
dissenting:
The Federal income taxes levied on plaintiffs were required by section 30 of the Organic Act of Guam, supra, to be “covered into the treasury of Guam and held in account for the government of Guam, and shall be expended for the benefit and government of Guam in accordance with the annual budgets.” They never got into the treasury of the United States. Certainly the treasury should not be required to pay back money it never received.
*43The Organic Act of Guam made Guam a territory of the United States, and created for it a system of government. It had a treasury and expended money from this treasury for the benefit of Guam. The money plaintiffs paid went into this treasury. The treasury of the United States never got the money and was not entitled to get it, because the Organic Act required that it be paid to Guam. The Federal income tax was levied by Congress on Guamanians, not for the benefit of the United States, but for the benefit of Guam. It is the government of Guam that should be required to refund it, if improperly exacted, because that government got the money.
Laramore, Judge, took no part in the consideration and decision of these cases.